325 So. 2d 539 (1976)
In re Richard Darnell ZUCK
v.
STATE of Alabama.
Ex parte Richard Darnell Zuck.
SC 1536.
Supreme Court of Alabama.
January 22, 1976.
Robert R. Bryan, Birmingham, for petitioner.
HEFLIN, Chief Justice.
Petition of Richard Darnell Zuck for Writ of Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that court in Zuck v. State, 57 Ala.App. ___, 325 So. 2d 531, is denied. In denying this writ this court does not wish to be understood as approving or disapproving all that was said in the opinion by the Court of Criminal Appeals.
Writ denied.
MERRILL, MADDOX, JONES and SHORES, JJ., concur.